DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9, 14-18, 20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: a support comprising an optically transparent polymer, the support having a support back surface and a support front surface on an opposite side of the support from the back surface; an array of light emitters, wherein each of the light emitters in the array of light emitters (i) has an emission side and an electrode side, (ii) comprises electrode contacts wherein at least one of the electrode contacts is disposed in or on the electrode side, (iii) is embedded in the support such that the at least one of the electrode contacts is substantially coplanar with the support back surface, and (iv) is disposed to emit light from the emission side through the support front surface when provided with power through the electrode contacts, wherein the light emitters are arranged in a plurality of pixels embedded in the support, each of the pixels comprising ones of the light emitters that emit different colors of light; and a redistribution layer having a support side and a distribution side, the support side disposed on the support back surface, the redistribution layer comprising a dielectric layer and distribution contacts on the distribution side, wherein each of the distribution contacts is electrically connected to a respective electrode contact of one of the light emitters through the dielectric layer (claim 1)  a support having a support back surface and a support front surface opposite the support back surface on an opposite side of the support from the back surface; Page 3 10692/an array of light emitters embedded in the support, each of the light emitters disposed to emit light away from the support back surface, wherein the light emitters are arranged in pixels embedded in the support, each of the pixels comprising ones of the light emitters that emit different colors of light; a black matrix disposed on the support back surface; and a redistribution layer having a support side and a distribution side, the support side disposed on and in contact with at least a portion of the support back surface, the redistribution layer comprising a dielectric layer and distribution contacts on the distribution side, and wherein each of the distribution contacts is electrically connected to a respective electrode contact of one of the light emitters through the dielectric layer (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817